Citation Nr: 0823806	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-37 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased evaluation for service-
connected pruritic scrotum and groin, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk


INTRODUCTION

The veteran had active service from June 1995 to October 
1999, and from September 2001 to March 2004.
This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted service connection for pruritic scrotum and 
groin and assigned an initial nonccompensable rating.  The 
veteran sought a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (indicating when this 
occurs VA adjudicators must consider whether the veteran's 
rating should be "staged" to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at others).

The RO has since considered additional evidence during the 
pendency of this appeal and issued another decision in 
October 2006 increasing the rating for the pruritic scrotum 
and groin to 10 percent, retroactively effective from March 
19, 2004, the date following the veteran's discharge from 
service.  The veteran has continued to appeal, requesting an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (indicating the veteran is presumed to be seeking the 
highest possible rating unless he expressly indicates 
otherwise).


FINDINGS OF FACT

1.  The veteran's service-connected pruritic scrotum and 
groin involves no more than 2 percent of the veteran's skin, 
and it does not require systematic therapy for a total 
duration of six weeks or more during the past 12-month 
period.  

2.  The evidence does not show that the veteran's service-
connected pruritic scrotum and groin is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service-connected pruritic scrotum and groin are not met.   
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.118, 4.20, 4.21, Diagnostic Code (DC) 
7899-7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claim for Pruritic Scrotum and Groin 

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(c) (2007).  Service medical records have been 
associated with the claims folder.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claim.  
The duties to notify and assist have been met.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.20 (2007).  If a veteran has an unlisted disability, it 
will be rated under a disease or injury closely related by 
functions affected, symptomatology, and anatomical location.  
38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific 
means of listing DC for unlisted disease or injury). 

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  And as already alluded to, if, as 
here, there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based upon the 
facts found.  That is to say, VA may "stage" the rating to 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at others.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

During service, the veteran had an unresolved rash in the 
groin area, which did not respond to antifungal cream; 
assessment was pruritus scroti.  As noted, service connection 
for pruritic scrotum and groin was granted in a June 2005 
rating decision.  The veteran is currently in receipt of a 10 
percent rating for such disability.  He now asserts that he 
is entitled to a higher initial rating for his service-
connected pruritic scrotum and groin under 38 C.F.R. 
§§ 4.118, 4.20, DC 7899-7806, which contemplates dermatitis 
or eczema. 

Under DC 7899-7806, a 10 percent rating is warranted when at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A higher 30 percent rating is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systematic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A higher 60 
percent rating is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systematic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  38 C.F.R. 
§§ 4.118, 4.20, DC 7899-7806.

On March 2005 VA examination, the veteran reported that 
inflammation of the scrotum began in service, and described 
it as "jock itch."  He indicated that he had to limit 
physical activity unless he can immediately take a shower.  
He attempts to stay in the air conditioning at all times, and 
he uses powders constantly.  The examiner stated that lamisil 
and steroidal creams have decreased inflammation, but the 
veteran still reports a burning pain in the scrotum.  The 
examiner also stated that systemic antiyeast and antifungal 
medications have not been effective.  The examiner stated 
that all of the treatments mentioned had been used 
frequently, with or without, effect in the past 12 months.  
Percent of the exposed area was 0% of the scrotum and 
occasionally of the interior thighs, bilaterally, near the 
groin.  The examiner further indicated that no more than 1 or 
2 percent of the body is affected.  There is no scarring, but 
there are 2 marks on each side, bilaterally, in the groin 
area which resembled stretch marks.  Diagnosis was pruritic 
scrotum and groin.

VA medical evidence dated from February 2006 to September 
2006 is of record.  A February 2006 VA treatment record shows 
complaints of a rash on the right thigh.  There were no 
lesions of the scrotum or inguinal folds.  The right anterior 
thigh showed some red scaly macules with honey-colored crust.  
Assessment was neurodermatitis of the scrotum with history of 
intertrigo and candidiasis; impetignized contact dermatitis 
of thigh.  Prednisone for 14 days was prescribed; and 
bactroban "TID" after washing with soap/water to 
impetignized ACD of thigh.  An addendum dated later in the 
month indicated that the rash on the veteran's thigh had 
resolved.  Assessment was "impetigo, resolved."  

A May 2006 VA treatment record shows complaints of a chronic 
burning rash on the penis, and in the groin area.  Impression 
was neurodermatitis to the scrotum.  Hydrocortisone 
cream/pramoxine creams were refilled.  Nizoral cream was also 
prescribed.  

A medication list is dated September 26, 2006.  The list 
includes the following active medications: "hydrocortisone 
2.5%/pramoxine 1% cream apply thin film to scrotum and groin 
three times a day as needed for itching and rash;" and 
"triamcinolone acetonide 0.1% cream apply thin layer to 
affected area(s) daily."  

On review, the Board finds that an initial rating in excess 
of 10 percent for pruritis scrotum and groin is not 
warranted.  The March 2005 VA examination report reflects 
that the veteran's pruritic scrotum and groin involves no 
more than 2 percent of the veteran's skin.  With regard to 
the medication prescribed to treat the veteran's skin 
disability, the March 2005 examiner stated that the veteran 
had been frequently treated with various medications, to 
include systemic therapy, with or without effect, in the 
prior 12 months.  Notwithstanding, the evidence of record 
does not show that the veteran's skin disability requires 
systemic therapy for a total duration of six weeks or more, 
but not constantly, during the past 12-month period; rather, 
review of the record shows that prednisone was prescribed for 
14 days only (see February 2006 VA treatment record).  
Moreover, the Board acknowledges that the veteran has been 
prescribed hydrocortisone and pramoxine for his pruritic 
groin and scrotum; and while such medications are considered 
corticosteroids; they are not considered systemic therapy, 
they are applied topically.   

Thus, the Board finds that the evidence of record fails to 
show that the veteran's pruritic groin and scrotum involves 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected; nor does it require systematic 
therapy for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

Based on the above medical findings, the Board finds that the 
veteran's symptomatology does not meet the criteria for a 30 
percent rating, but rather more closely approximates the 
currently assigned 10 percent rating.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim for an initial rating in excess of 10 percent for 
pruritic scrotum and groin, and the claim must be denied.

The Board has also considered whether the veteran is entitled 
to additional staged ratings.  See Fenderson, supra.  It is 
the Board's opinion, however, that the veteran's service-
connected pruritic scrotum and groin has not been more than 
10 percent disabling.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the veteran's service-connected pruritic scrotum and groin is 
denied.



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


